Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markl (2013/0123058) in view of Cai et al. (7,851,958).
Regarding claim 2, Markl shows an electric motor comprising:
a stator (16);
a rotor assembly (18) comprising:
a hollow rotor shaft (20);
a differential gear assembly (48) contained in the hollow rotor shaft; and
a first planetary assembly (58, left) positioned at a first end of the rotor assembly, and a second planetary assembly (58, right)  positioned at a second end of the rotor assembly, wherein the first and second planetary assemblies and the differential gear assembly are coaxially aligned (Fig. 1).
Markl does not show:
a lamination stack mounted on the hollow rotor shaft;
a plurality of lamination cavities within the lamination stack, the lamination stack defining a plurality of tabs that extend into the plurality of lamination cavities; and
a plurality of permanent magnets contained within the plurality of lamination cavities, wherein the plurality of tabs abut the plurality of permanent magnets.
For the purpose of increasing output power, Cai et al. shows:
a lamination stack (column 1, line 45) mounted on the hollow rotor shaft (not shown);
a plurality of lamination cavities (Fig. 6) within the lamination stack, the lamination stack defining a plurality of tabs (54, 56) that extend into the plurality of lamination cavities; and
a plurality of permanent magnets (32) contained within the plurality of lamination cavities, wherein the plurality of tabs abut the plurality of permanent magnets.
	Since Markl and Cai et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use laminations with magnets as taught by Cai et al. for the purpose discussed above.
Regarding claim 5, Cai et al. also shows wherein the plurality of lamination cavities are configured as a plurality of pairs, wherein each pair corresponds to a pole of the electric motor (Fig. 1).
Regarding claim 6, Cai et al. also shows wherein each of the plurality of pairs is arranged in a V-shaped configuration (Fig. 1).
Regarding claim 8, Cai et al. also shows wherein the electric motor is selected from the group consisting of an interior permanent magnet motor (Fig. 3), a permanent magnet synchronous motor, an interior permanent magnet brushless DC motor, and an interior permanent magnet synchronous reluctance motor.
Regarding claim 9, Cai et al. also shows wherein each of the permanent magnets is cuboid shaped. (Fig. 3).
Regarding claim 10, Cai et al. also shows wherein at least one of the plurality of lamination cavities further comprises a void (36) not filled by any of the plurality of permanent magnets.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markl in view of Cai et al. as applied to claim 2 above and further in view of Ionel (8,102,091).
Regarding claim 3, the machine of Markl modified by includes all of the limitations of the claimed invention except for wherein the lamination stack comprises lamination sections, each of the lamination sections comprising a plurality of lamination discs, wherein the lamination sections are skewed relative to each other.
	Ionel shows wherein the lamination stack comprises lamination sections, each of the lamination sections comprising a plurality of lamination discs, wherein the lamination sections are skewed relative to each other (Fig. 3a) for the purpose of reducing torque ripple.
Since Markl, Cai et al. and Ionel are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to skew the lamination sections as taught by Ionel for the purpose discussed above.
Regarding claim 4, Ionel also shows wherein the lamination stack comprises four lamination sections (Fig. 3).
Claim(s) 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markl in view of Cai et al. as respectively applied to claims 2 and 10 above and further in view of Asano et al. 
Regarding claim 7, the machine of Markl modified by Cai et al. includes all of the limitations of the claimed invention except for wherein the plurality of permanent magnets comprise a material selected from the group of materials consisting of ferrite, ceramic, alnico, samarium cobalt, neodymium and neodymium-iron-boron.
	Asano et al. shows wherein the plurality of permanent magnets comprise a material selected from the group of materials consisting of ferrite for the purpose of shaping the magnets into arc with ease.
Since Markl, Cai et al. and Asano et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use ferrite as taught by Asano et al. for the purpose discussed above.
	Regarding claim 11, Asano et al. also shows wherein the void is filled other than by any of the plurality of permanent magnets (resin).
Regarding claim 12, Asano et al. also shows wherein the void is filled by a resin (30)
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markl in view of Cai et al. and Asano et al. and further in view of Takahashi (9,312,731).
Regarding claim 13, the machine of Markl modified by Cai et al. and Asano et al.  includes all of the limitations of the claimed invention except for wherein the resin comprises an epoxy thermosetting resin.
Takahashi use epoxy resin (14) for the purpose of fixing the magnets in place. 
Since Markl, Cai et al., Asano et al. and Takahashi are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use epoxy as taught by Takahashi for the purpose discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,025,113. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,025,113 recites all of the limitations of claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



10/21/2022

/DANG D LE/Primary Examiner, Art Unit 2834